Exhibit 10.1 - Board Approved
September 18, 2020
FEDERAL HOME LOAN BANK OF INDIANAPOLIS
DIRECTORS’ COMPENSATION AND EXPENSE REIMBURSEMENT POLICY
Effective January 1, 2021


This policy is designed to set forth expectations for attendance by members of
the Board of Directors (“Board”) of the Federal Home Loan Bank of Indianapolis
(“Bank”) at meetings of the Board and its Committees, and to ensure that each
director is reasonably compensated for the time and effort exerted and
reimbursed for necessary and reasonable expenses incurred in the performance of
her or his duties as a member of the Board.


I.Annual Director Fees


(A).Each director shall have the opportunity to earn an annual fee in the amount
detailed in the table below (“Annual Fee”).

Annual FeeBoard Chair$137,000Board Vice Chair$123,000Affordable Housing
Committee Chair$117,000Audit Committee Chair$122,000Finance/Budget Committee
Chair$117,000Human Resources Committee Chair$117,000Risk Oversight Committee
Chair$117,000Technology Committee Chair$117,000All other Directors$107,000



(B).Any director who serves as Chair of more than one Committee, whether it is
an existing Committee as listed above or is a newly-formed Committee, shall be
entitled to receive a fee of $10,000, prorated, in addition to the
otherwise-applicable Annual Fee (“Additional Committee Chair Fee”). To be
eligible for an Additional Committee Chair Fee the director must be designated
by the Board as Chair of an additional Committee as of the last day of the
quarter, except for the fourth quarter for which the Chair designation for the
additional Committee must be as of December 15. The Board Chair is also Chair of
the Executive/Governance Committee; no Additional Committee Chair Fee applies
for such service.


(C).Each director’s Annual Fee and Additional Committee Chair Fee, if
applicable, shall be paid, on a quarterly basis, in an amount equal to
approximately one-fourth of such director’s Annual Fee and Additional Committee
Chair Fee, if applicable (“Quarterly Payment”).


(D).Quarterly Payments shall be paid in arrears during the last week, generally,
of each March, June, September, and December. The Bank will not advance the
payment of fees to any director.


(E).The Annual Fees and Additional Committee Chair Fees are established based on
an evaluation of McLagan market research data and a fee comparison among the
Federal Home Loan Banks (“FHLBanks”). The fee structure assists



--------------------------------------------------------------------------------

Exhibit 10.1 - Federal Home Loan Bank of Indianapolis
Directors’ Compensation and Expense Reimbursement Policy




the Bank in recruiting and retaining highly qualified directors willing to meet
their fiduciary duties while aggressively advocating for the Bank. The fees are
also structured to retain qualified directors during times of economic stress
for the Bank or the industry.


II.Attendance and Performance


(A).Regular preparation and attendance at Board and Committee meetings,
including related conference calls, are all expected elements of the directors’
fiduciary duties to the Bank.1 Failure to attend at least seventy-five percent
(75%) of all meetings of the Board and the Committees on which the director
serves (whether such meetings were conducted in person or via conference call)
may result in elimination of the final Quarterly Payment as further explained
below. Achievement of this standard is based on meetings scheduled as of January
1, 2021, and not subsequently cancelled.


(B).On a quarterly basis, prior to the disbursements of the Quarterly Payments,
the Board Chair shall review director attendance records, as prepared by the
Corporate Secretary. The results of that review will be reported to the Board.
The attendance records shall be used, in addition to considering director
performance, when assisting the Board in determining whether a director’s
Quarterly Payment should be reduced, eliminated, or restored. In the event two
or more Committees on which a director serves are scheduled to meet
concurrently, only one Committee meeting will be required for the purpose of
calculating the director’s attendance. As an ex-officio member of all
Committees, the Board Chair is encouraged, but not required, to attend all
Committee meetings.


(C).Compensation paid to directors is intended to reflect the time required of
them in the performance of official Bank and Board business. The time required
will be measured principally by attendance and participation at Board and
Committee meetings, as described above, and secondarily by performance of other
duties. These other duties include time spent: (a) preparing for Board and
Committee meetings; (b) chairing meetings as appropriate; (c) reviewing
materials sent to directors on a periodic basis; (d) attending other related
events such as meetings with regulators, new director orientations, training
sessions of the Board, educational seminars, member events, FHLBank System
meetings, Council of FHLBanks’ meetings (for Council members), Community
Investment conference meetings, and Bank marketing meetings; and (e) fulfilling
the responsibilities of directors.


(D).Any reports of significantly deficient Board performance or unethical
conduct must be made to the Board Chair (which notification to the Board Chair
may additionally be made by any other person receiving a report of such
conduct), who will then discuss the issue with the disinterested directors of
the full Board in making the final determination of whether a director’s
Quarterly Payment should be reduced. If the Board Chair is the subject of the
report, the report should be made to the Board Vice Chair. If the Board Vice
Chair is also the

1 Federal Housing Finance Agency (“Agency”) regulation requires at least six
in-person meetings per year. 12 CFR § 1261.24(a). The Agency may waive this
in-person meeting requirement.
2

--------------------------------------------------------------------------------

Exhibit 10.1 - Federal Home Loan Bank of Indianapolis
Directors’ Compensation and Expense Reimbursement Policy




subject of the report, then the report should be made to the most tenured
disinterested director of the Board, who will then discuss the issue with the
remaining disinterested directors of the full Board.


(E).Before the fourth Quarterly Payment is made, the Human Resources Committee
shall review the cumulative attendance and performance of each director during
the year. If it is determined that a director has attended less than
seventy-five percent (75%) of the meetings of the Board and the meetings of the
Committees to which the director is assigned (including any meetings held via
conference call), combined, during such year based on the number of such
meetings scheduled as of January 1, 2021, and not subsequently cancelled, the
director will not receive the fourth Quarterly Payment. The Board may make any
other appropriate adjustments in any Quarterly Payment to any director who
consistently demonstrates a lack of participation in or preparation for such
meetings, to ensure that no director is paid fees that do not reflect that
director’s performance of her/his duties. Notwithstanding the foregoing, the
Human Resources Committee may also recommend the Board approve restoring and
paying the fourth Quarterly Payment, in part or in full, if it is determined to
be appropriate based on the director’s participation and performance of the
director’s other duties as detailed above.


(F).The facts supporting any determination to reduce, eliminate, or restore any
Quarterly Payments will be documented in the Bank’s Board minutes.


(G).If a director serves on the Board for only a portion of a calendar year
(either due to joining the Board after January 1, or departing from the Board
before December 31), the final Quarterly Payment for such director shall be
prorated to reflect the portion of the year actually served and subject to the
same cumulative attendance and performance review through the director’s final
term of service.


(H).A director’s participation at an in-person meeting by conference call will
not count as attendance for in-person meetings and is discouraged unless: (i)
such attendance is necessary to attain a quorum; (ii) the meeting has been
converted to a conference call pursuant to section (K)(ii) below; (iii) the
director is unable to attend the meeting due to any circumstance contemplated by
section (K)(ii) below; or (iv) the Board Chair (or, in the case of considering
attendance by the Board Chair, the Board Vice Chair) grants an exception.


(I).The Bank will not pay a separate fee for a director’s attendance at meetings
other than those described above.


(J).For purposes of this Policy, a “conference call” is any method of
participation in a Board or Committee meeting permitted by Article III, Section
6 of the Bank’s Bylaws, and includes a conference telephone, video conference or
similar communications equipment by which all persons participating in the
meeting can communicate with each other.


(K).For purposes of director compensation, a Board or Committee conference call
shall be deemed to be an “in-person meeting” if:


3

--------------------------------------------------------------------------------

Exhibit 10.1 - Federal Home Loan Bank of Indianapolis
Directors’ Compensation and Expense Reimbursement Policy




i.A majority of the members of the Board or Committee (as applicable) attend any
portion of the meeting in person; or
ii.The meeting is originally scheduled to be held in person but is converted to
a conference call due to a pandemic, health risks, injury, war, riot,
insurrection, strike, terrorist event, travel restrictions, travel disruption,
unavailability of appropriate facilities, or any other event or circumstance
renders physical attendance impossible, impractical, imprudent, or otherwise
inappropriate for any one or more director to attend, with such circumstance
documented by the Board Chair, President-CEO, General Counsel, or Corporate
Secretary.


III.Expense Reimbursement


(A).Travel expense reimbursement will be provided for Board meetings, Committee
meetings, meetings with regulators, new director orientations, mandatory and
optional training sessions of the Board, educational seminars (pre-approved by
the Board Chair), member events, FHLBank System meetings, Council of FHLBanks’
meetings (for Council members), Community Investment conference meetings, or
Bank marketing meetings. Travel expenses include necessary and reasonable
transportation, meals, lodging, entertainment, and incremental charges for
long-distance telephone, internet, and cellular phone.


(B).No gift or entertainment expenses initiated by a director shall be
reimbursed without being prearranged by the Bank. Each director should review
the Bank’s Code of Conduct regarding gift and entertainment restrictions.


(C).To qualify for reimbursement, all eligible expenses incurred must be
sufficiently documented according to Internal Revenue Service (“IRS”) guidelines
and should be submitted to the Bank within thirty (30) days of the date of the
corresponding meeting’s conclusion. Reimbursement will not be made prior to the
completion of the corresponding meeting.


IV.Reimbursement for Spouse/Guest Travel


While spouses/guests are welcome to attend Board events, the Bank will not
reimburse the directors for travel expenses incurred by spouses/guests for such
attendance, unless pre-approved by the Chief Accounting Officer as having a bona
fide business purpose. However, spouses/guests may participate, at no charge, in
group meals or entertainment activities as part of a Board meeting or event.
Incidental expenses including, but not limited to, individual meals, personal
hotel or spa services, personal entertainment expenses and similar items, will
not be reimbursed. All IRS requirements shall be met by the Bank regarding
reporting of spouse/guest expenses and reimbursements.


V.Air Travel


(A).The Bank will reimburse the regular coach class airfare expense for a
roundtrip flight between the director’s home airport and the site of a Bank
function. The expense will also include any reasonable fees associated with air
travel, including check-in, seat, and baggage fees. Travel scheduling affecting
the air travel expense shall be reasonable, given the timing of the meetings.
4

--------------------------------------------------------------------------------

Exhibit 10.1 - Federal Home Loan Bank of Indianapolis
Directors’ Compensation and Expense Reimbursement Policy






(B).First-class air travel will be reimbursed at the regular coach rate, unless
the upgrade to first-class was necessary due to scheduling or flight
availability. The actual cost of private air travel will not be reimbursed, but
the regular coach class airfare expense may be substituted.


(C).If a director’s non-Bank activity requires a route to attend a Bank event
that originates or terminates in a location other than the director’s home
location (airport or residence), the Bank will reimburse the director for the
lesser of (i) the actual cost incurred (airfare or mileage) or (ii) the
documented cost to travel roundtrip between the director’s home location
(airport or residence) and the Bank event.


VI.Mileage Reimbursement


The Bank will reimburse a director for use of a personal automobile on Bank
business based on the number of business miles driven. The mileage reimbursement
rate will adhere to IRS guidelines. Reimbursable mileage will be based on a
direct route to and from the destination.


VII.Issues of Interpretation


Unless expressly provided herein or in 12 CFR §§ 1261.20-24, the Chief
Accounting Officer is authorized to interpret the provisions of and address
situations not anticipated by this Policy, consistent with the requirements set
forth in the statute or the regulations promulgated by the Agency or other
relevant IRS guidelines and applicable Bank policy.


VIII.Human Resources Committee Annual Review and Reporting


(A).The Human Resources Committee shall annually review this Policy and shall
submit its recommendation to the Board for approval no later than the last
regularly scheduled meeting of the Board for the year. Per 12 CFR § 1261.22, the
Board shall also submit the annually adopted Directors’ Compensation and Expense
Reimbursement Policy and supporting decisional documentation to the Agency
Director within ten (10) days of Board approval, no later than December 31 of
each calendar year, and at least thirty (30) days prior to disbursing the first
Quarterly Payment to any director.


(B).In addition, per 12 CFR § 1261.21, no later than the tenth (10th) business
day of each calendar year, the Bank shall report to the Agency the amount of
compensation and expenses paid for each director for the previous calendar year,
along with the total number of meetings held by the Board and its designated
Committees, and the number of Board and designated Committee meetings each
director attended in-person or through electronic means for the immediately
preceding calendar year.










5